10
1]
12

13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00172-BLF Document 231 Filed 04/30/21 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION
UNITED STATES OF AMERICA, CR 18-00172 BLE
Plaintiff, |
v. SPECIAL VERDICT FORM RE: FORFEITURE

MICHAEL KAIL,

Defendant.

)
)
)
)
)
)
)
)
)
)
)

 

We, the jury in the above-entitled case, being first duly swom, find a special verdict as to the

following property: |

e® Real property and improvements at 234 Almendra Drive, Los Gatos, 95030, in

Santa Clara County, California, bearing Assessor’s Parcel Number 510-14-016.
We, the jury, unanimously find that the property identified above is property involved in the

money laundering conviction in Count 24 of the Indictment, a violation of 18 U.S.C. § 1957, or is
traceable to such property, and find a nexus between the property and Count 24. We further
unanimously find that the property is forfeitable under 18 U.S.C. § 982.

2 YES_(X |

e NO

    

 

    
 

 

 

DATED: £471 30 26.2 ak < :
“PRESIDING JUROR

   

SPECIAL VERDICT FORM,
CR-18-00172-BLF 1

 
